Missouri Court of Appeals
                            Southern District


OCTOBER 15, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33115

     Re:   JAMES S. MURPHY,
           Appellant,
           vs.
           Park Ranger ERIC SHEARRER,
           SARA PARKER PAULEY, Director
           of Missouri Department of Natural
           Resources, BILL BRYAN, Director of
           Division of State Parks,
           COLONEL JOHN HOOVER and
           JEFF HAND, acting park administrators
           for Sam A. Baker State Park,
           all individually and in their official
           capacities, JUDGE RANDY P. SCHULLER,
           Prosecuting Attorney ROBERT RAMSHUR,
           and DEBBIE SCHULTE, court reporter,
           individually and in office capacity,
           Respondents.